DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-32 have been cancelled by Applicant.
Claims 33-56 are new claims.

Response to Arguments
Regarding Claim Rejections - 35 USC § 103:  Applicant’s arguments with respect to claims 1-32 have been considered but are moot as claims 1-32 have been cancelled by Applicant.  New claims 33-56 necessitate new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2022 was filed after the mailing date of the Non Final Office Action on 2/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 36-38, 41 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20200159236 A1) in view of Mori et al. (US 20050273236 A1).
Regarding Claim 33, Yoon teaches a method for parking a vehicle in a parking zone, comprising (Yoon, [0004] “an automated valet parking method in which a vehicle autonomously travels to and parks in a vacant parking slot”): detecting a first parking position of the vehicle in the parking zone (Yoon, [0087] “the infrastructure…displays a message indicating approval or disapproval on a display panel installed around the stop position. The driver drives the vehicle…to a drop-off area when the entry of the vehicle into the parking lot is approved”; Examiner interprets “stop position” in the “drop-off area” as the first position); receiving a control signal input after detecting the first parking position (Yoon, [0078] “an automated valet parking preparation instruction is transmitted from the infrastructure to the vehicle. The automated valet parking preparation instruction is transmitted before the autonomous driving of the vehicle begins”); activating, based on the received control signal, one or more sensors to detect an environment surrounding the vehicle (Yoon, [0102] “the infrastructure…obtains the information on the parking space (target position) in the parking lot and the information on the occupied space in the parking lot using at least one sensor”; [0083] “the automated valet parking start instruction is transmitted from the infrastructure to the vehicle. The transmission of the automated valet parking start instruction is performed after the guide route and the driving-area boundary information are delivered”; [0087] “the driver turns…leaves the drop-off area…the authority to drive the vehicle…is delegated from the vehicle…or the driver) to the infrastructure…notifies the driver that it takes the authority to control the vehicle…in the parking lot”); determining whether one or more decision criteria are met for autonomously repositioning the vehicle based on the detected environment (Yoon, [0100] “Before it is determined whether the vehicle states are suitable for the automated valet parking…external conditions are checked to determine whether the vehicle…can perform the automated valet parking”); and autonomously repositioning the vehicle from the first parking position to a second parking position in the parking zone (Yoon, [0005] “vehicle autonomously travels to and parks in a vacant parking slot after the vehicle stops in a drop-off area”; Examiner interprets “stops in a drop-off area” as the first parking position and “vacant parking slot: as a second parking position ), based on the detected environment and (Yoon, [0072] “The vehicle performs autonomous parking by sensing nearby obstacles or vehicles that are parked by using a distance sensor mounted on the vehicle. Examples of the distance sensor mounted on the vehicle include an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera“) one or more decision criteria that were determined to be met (Yoon, [0097] “The  automated valet parking conditions (i.e., predetermined conditions) include a condition of sensors, a reference speed, and a reference acceleration, which are desired to perform the automated valet parking”).  

Yoon does not teach , wherein the control signal input comprises data indicating a driver of the vehicle is in a reference zone extending a configured radius from the exterior of the vehicle.  However, Mori teaches this limitation (Mori, [0076] “the drive inputs from the input panel…data regarding the target parking state…maintaining the vehicle in the state (stopped state)”, [0079] “Upon completion of input of such data regarding the target parking state, the driver instructs start of the automatic parking control by operating the parking switch”; Fig 2 shows a reference zone extending a configured radius from the exterior of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include wherein the control signal input comprises data indicating a driver of the vehicle is in a reference zone extending a configured radius from the exterior of the vehicle as taught by Mori in order to initiate autonomous parking by “compensating for insufficiency of the steering drive force of the steering actuator when the steering drive force is insufficient” (Mori, [0008]).
Regarding Claim 36, Mori teaches the method of claim 33.  Mori does not teach wherein receiving the control signal input comprises receiving the control signal manually entered from a device activated by the driver of the vehicle.  However, Mori teaches this limitation (Mori, [0076] “the drive inputs from the input panel…data regarding the target parking state…maintaining the vehicle in the state (stopped state)”, [0079] “Upon completion of input of such data regarding the target parking state, the driver instructs start of the automatic parking control by operating the parking switch”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include wherein receiving the control signal input comprises receiving the control signal manually entered from a device activated by the driver of the vehicle as taught by Mori in order to initiate autonomous parking by “compensating for insufficiency of the steering drive force of the steering actuator when the steering drive force is insufficient” (Mori, [0008]).
Regarding Claim 37, Yoon teaches the method of claim 33. Yoon does not teach wherein the one or more decision criteria comprises specifying whether to park the vehicle front facing or rear facing in the second parking position in the parking zone.  However, Mori teaches this limitation (Mori, [0080] “ determination as to whether the vehicle moves forward or backward during the automatic parking control is performed on the basis of the relative relation between the present state…of the vehicle and the target parking”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include the one or more decision criteria comprises specifying whether to park the vehicle front facing or rear facing in the second parking position in the parking zone as taught by Mori in order to set the “target-steering-angle “target steering angles of the steerable wheels during a period in which the vehicle moves from the state at the time of start of the automatic parking control to the target parking state” (Mori, [0078]).
Regarding Claim 38, Yoon teaches the method of claim 33, wherein the environment surrounding the vehicle comprises data associated with traffic in the drive lane and adjacent to the parking zone (Yoon, [0071] “The infrastructure identifies and detects vehicles”; Fig 3 shows entrance lane adjacent to the parking zone).  
Regarding Claim 41, Yoon teaches vehicle, comprising: one or more sensors for detecting an environment surrounding the vehicle (Yoon, [0072] “The vehicle performs autonomous parking by sensing nearby obstacles or vehicles that are parked by using a distance sensor mounted on the vehicle. Examples of the distance sensor mounted on the vehicle include an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera“); and a control system, operatively coupled to the one or more sensors (Yoon, [0054] “The processor…controls the vehicle controller…on the basis of the data transmitted from the sensor…and from the transceiver“), wherein the control system is configured to detect a first parking position of the vehicle in a parking zone (Yoon, [0087] “the infrastructure…displays a message indicating approval or disapproval on a display panel installed around the stop position. The driver drives the vehicle…to a drop-off area when the entry of the vehicle into the parking lot is approved”; Examiner interprets “stop position” in the “drop-off area” as the first position); receive a control signal input after detecting the first parking position (Yoon, [0078] “an automated valet parking preparation instruction is transmitted from the infrastructure to the vehicle. The automated valet parking preparation instruction is transmitted before the autonomous driving of the vehicle begins”); activate, based on the received control signal, the one or more sensors to detect the environment surrounding the vehicle (Yoon, [0102] “the infrastructure…obtains the information on the parking space (target position) in the parking lot and the information on the occupied space in the parking lot using at least one sensor”; [0083] “the automated valet parking start instruction is transmitted from the infrastructure to the vehicle. The transmission of the automated valet parking start instruction is performed after the guide route and the driving-area boundary information are delivered”; [0087] “the driver turns…leaves the drop-off area…the authority to drive the vehicle…is delegated from the vehicle…or the driver) to the infrastructure…notifies the driver that it takes the authority to control the vehicle…in the parking lot”); determine whether one or more decision criteria are met for autonomously repositioning the vehicle based on the detected environment(Yoon, [0100] “Before it is determined whether the vehicle states are suitable for the automated valet parking…external conditions are checked to determine whether the vehicle…can perform the automated valet parking”); and autonomously reposition the vehicle from the first parking position to a second parking position in the parking zone (Yoon, [0005] “vehicle autonomously travels to and parks in a vacant parking slot after the vehicle stops in a drop-off area”; Examiner interprets “stops in a drop-off area” as the first parking position and “vacant parking slot: as a second parking position ), based on the detected environment (Yoon, [0072] “The vehicle performs autonomous parking by sensing nearby obstacles or vehicles that are parked by using a distance sensor mounted on the vehicle. Examples of the distance sensor mounted on the vehicle include an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera“)  and one or more decision criteria that were determined to be met (Yoon, [0097] “The  automated valet parking conditions (i.e., predetermined conditions) include a condition of sensors, a reference speed, and a reference acceleration, which are desired to perform the automated valet parking”). 
Yoon does not teach , wherein the control signal input comprises data indicating a driver of the vehicle is in a reference zone extending a configured radius from the exterior of the vehicle.  However, Mori teaches this limitation (Mori, [0076] “the drive inputs from the input panel…data regarding the target parking state…maintaining the vehicle in the state (stopped state)”, [0079] “Upon completion of input of such data regarding the target parking state, the driver instructs start of the automatic parking control by operating the parking switch”; Fig 2 shows a reference zone extending a configured radius from the exterior of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include wherein the control signal input comprises data indicating a driver of the vehicle is in a reference zone extending a configured radius from the exterior of the vehicle as taught by Mori in order to initiate autonomous parking by “compensating for insufficiency of the steering drive force of the steering actuator when the steering drive force is insufficient” (Mori, [0008]).
Regarding Claim 44, Yoon teaches the vehicle of claim 41.  Yoon does not teach wherein the control signal input comprises a control signal manually entered from a device activated by the driver of the vehicle.  However, Mori teaches this limitation (Mori, [0076] “the drive inputs from the input panel…data regarding the target parking state…maintaining the vehicle in the state (stopped state)”, [0079] “Upon completion of input of such data regarding the target parking state, the driver instructs start of the automatic parking control by operating the parking switch”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include the control signal input comprises a control signal manually entered from a device activated by the driver of the vehicle as taught by Mori in order to initiate autonomous parking by “compensating for insufficiency of the steering drive force of the steering actuator when the steering drive force is insufficient” (Mori, [0008]).
Regarding Claim 45, Yoon teaches the vehicle of claim 41.  Yoon does not teach wherein the one or more decision criteria comprises specifying whether to park the vehicle front facing or rear facing in the second parking position in the parking zone.  However, Mori teaches this limitation (Mori, [0080] “ determination as to whether the vehicle moves forward or backward during the automatic parking control is performed on the basis of the relative relation between the present state…of the vehicle and the target parking”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include the one or more decision criteria comprises specifying whether to park the vehicle front facing or rear facing in the second parking position in the parking zone as taught by Mori in order to set the “target-steering-angle “target steering angles of the steerable wheels during a period in which the vehicle moves from the state at the time of start of the automatic parking control to the target parking state” (Mori, [0078]).
Regarding Claim 46, Yoon teaches the vehicle of claim 41, wherein the environment surrounding the vehicle comprises data associated with traffic in the drive lane and adjacent to the parking zone (Yoon, [0071] “The infrastructure identifies and detects vehicles”; Fig 3 shows entrance lane adjacent to the parking zone).  
Claims 34, 39, 42 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20200159236 A1) in view of Mori et al. (US 20050273236 A1) in further view of Goldberg et al. (US 20180196431 A1).
Regarding Claim 34, Yoon teaches the method of claim 33.  Yoon does not teach further comprising autonomously repositioning the vehicle from the first parking position to an intermediate parking position, before autonomously repositioning the vehicle to the second parking position in the parking zone, based on the one or more decision criteria that were determined to be met.  However, Goldberg teaches these limitations.

Goldberg teaches further comprising autonomously repositioning the vehicle from the first parking position to an intermediate parking position (Goldberg, [0016] “vehicle parking function…receives a notification that a user of a vehicle has dropped the vehicle off in a designated drop off area of a parking area…sends an instruction to the vehicle to move to a temporary parking location”) ,before autonomously repositioning the vehicle to the second parking position in the parking zone, based on the one or more decision criteria that were determined to be met (Goldberg, [0035] “where a vehicle is in a temporary parking location, at a predetermined amount of time before the calculated return time of the vehicle user, parking location update function…sends an instruction to the vehicle to move to a final parking location”; [0016] “vehicle parking function…determines whether the vehicle should park in a temporary location based on a usage threshold of the parking area”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include autonomously repositioning the vehicle from the first parking position to an intermediate parking position, before autonomously repositioning the vehicle to the second parking position in the parking zone, based on the one or more decision criteria that were determined to be met as taught by Goldberg so that “when a parking area has high traffic of vehicles coming and going and a usage threshold has been reached, vehicle parking function…sends an instruction to the vehicle to move to a temporary parking location that is in a less desirable location farther away from vehicle and user entrances and exits” (Goldberg, [0016]).
Regarding Claim 39, Yoon teaches the method of claim 38.  Yoon does not teach further comprising determining traffic that is expected to develop in the future in the drive lane and adjacent to the parking zone, wherein autonomously repositioning the vehicle from the first parking position to a second parking position comprises autonomously repositioning the vehicle based on the determined traffic that is expected to develop in the future.  However, Goldberg teaches these limitations.
Goldberg teaches further comprising determining traffic that is expected to develop in the future in the drive lane and adjacent to the parking zone (Goldberg, [0033] “parking location update function…makes the determination of whether to park the vehicle in a temporary parking location based, at least in part, on these factors: whether there is a lot of traffic entering and exiting the parking area”), wherein autonomously repositioning the vehicle from the first parking position to a second parking position comprises autonomously repositioning the vehicle based on the determined traffic that is expected to develop in the future (Goldberg, Fig 2 Box 240 shows vehicle instructed to move to second parking position (“final parking location”)) based on determined traffic that is expected to develop in the future).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include determining traffic that is expected to develop in the future in the drive lane and adjacent to the parking zone, wherein autonomously repositioning the vehicle from the first parking position to a second parking position comprises autonomously repositioning the vehicle based on the determined traffic that is expected to develop in the future as taught by Goldberg in order to determine parking location based on prediction of “whether the parking area is at a high capacity” (Goldberg, [0033]).
Regarding Claim 42, Yoon teaches the vehicle of claim 41.  Yoon does not teach wherein the control system is configured to autonomously reposition the vehicle from the first parking position to an intermediate parking position, before autonomously repositioning the vehicle to the second parking position in the parking zone, based on the one or more decision criteria that were determined to be met.  However, Goldberg teaches these limitations.

Goldberg teaches wherein the control system is configured to autonomously reposition the vehicle from the first parking position to an intermediate parking position (Goldberg, [0016] “vehicle parking function…receives a notification that a user of a vehicle has dropped the vehicle off in a designated drop off area of a parking area…sends an instruction to the vehicle to move to a temporary parking location”) ,before autonomously repositioning the vehicle to the second parking position in the parking zone, based on the one or more decision criteria that were determined to be met (Goldberg, [0035] “where a vehicle is in a temporary parking location, at a predetermined amount of time before the calculated return time of the vehicle user, parking location update function…sends an instruction to the vehicle to move to a final parking location”; [0016] “vehicle parking function…determines whether the vehicle should park in a temporary location based on a usage threshold of the parking area”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include wherein the control system is configured to autonomously reposition the vehicle from the first parking position to an intermediate parking position, before autonomously repositioning the vehicle to the second parking position in the parking zone, based on the one or more decision criteria that were determined to be met as taught by Goldberg so that “when a parking area has high traffic of vehicles coming and going and a usage threshold has been reached, vehicle parking function…sends an instruction to the vehicle to move to a temporary parking location that is in a less desirable location farther away from vehicle and user entrances and exits” (Goldberg, [0016]).
Regarding Claim 47,  Yoon teaches the vehicle of claim 46.  Yoon does not teach wherein the control system is configured to determine traffic that is expected to develop in the future in the drive lane and adjacent to the parking zone, and wherein the control system is configured to autonomously reposition the vehicle from the 4Attorney Docket: VW-1048 (K 26766 US) Response to Non-Final Office Action dated February 4, 2022 first parking position to the second parking position by autonomously repositioning the vehicle based on the determined traffic that is expected to develop in the future.  However, Goldberg teaches these limitations.
Goldberg teaches wherein the control system is configured to determine traffic that is expected to develop in the future in the drive lane and adjacent to the parking zone (Goldberg, [0033] “parking location update function…makes the determination of whether to park the vehicle in a temporary parking location based, at least in part, on these factors: whether there is a lot of traffic entering and exiting the parking area”), wherein autonomously repositioning the vehicle from the first parking position to a second parking position comprises autonomously repositioning the vehicle based on the determined traffic that is expected to develop in the future (Goldberg, Fig 2 Box 240 shows vehicle instructed to move to second parking position (“final parking location”)) based on determined traffic that is expected to develop in the future).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include wherein the control system is configured to determine traffic that is expected to develop in the future in the drive lane and adjacent to the parking zone, and wherein the control system is configured to autonomously reposition the vehicle from the 4Attorney Docket: VW-1048 (K 26766 US) Response to Non-Final Office Action dated February 4, 2022 first parking position to the second parking position by autonomously repositioning the vehicle based on the determined traffic that is expected to develop in the future as taught by Goldberg in order to determine parking location based on prediction of “whether the parking area is at a high capacity” (Goldberg, [0033]).
Claim 35, 43, 50, 51 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20200159236 A1) in view of Mori et al. (US 20050273236 A1) in further view of Goldberg et al. (US 20180196431 A1) and Tanigawa et al. (US 20180068564 A1).

Regarding Claim 35, Yoon teaches the method of claim 34, wherein autonomously repositioning the vehicle comprises determining (i) an orientation of the vehicle in the intermediate parking position, (iii) the detected environment surrounding the vehicle (Yoon, [0072] “The vehicle performs autonomous parking by sensing nearby obstacles or vehicles that are parked by using a distance sensor mounted on the vehicle. Examples of the distance sensor mounted on the vehicle include an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera“), or (iii) combinations thereof.
Yoon does not teach (ii) an orientation of the vehicle in the second parking position as specified by a user.  However, Tanigawa teaches this limitation (Tanigawa, [0070] “ in a case where the parking state in the parking position is the forward entrance, the user operates the input device…and thereby selects a radio button that is associated with “forward parking operation” of the attached information…included in the information field”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include an orientation of the vehicle in the second parking position as specified by a user as taught by Tanigawa in order input “the input data to the learning model so that the vehicle control device can perform automated driving” causing “the vehicle…to park in the identified parking position and in the identified parking state” (Tanigawa, [102], [103]).
Regarding Claim 43, Yoon teaches the vehicle of claim 42, wherein the control system is configured to reposition the vehicle by determining an (i) orientation of the vehicle in the intermediate parking position, (ii) an orientation of the vehicle in the second parking position as specified by a user, (iii) the detected environment surrounding the vehicle (Yoon, [0072] “The vehicle performs autonomous parking by sensing nearby obstacles or vehicles that are parked by using a distance sensor mounted on the vehicle. Examples of the distance sensor mounted on the vehicle include an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera“), or (iii) combinations thereof.  
Yoon does not teach an orientation of the vehicle in the second parking position as specified by a user.  However, Tanigawa teaches this limitation (Tanigawa, [0070] “ in a case where the parking state in the parking position is the forward entrance, the user operates the input device…and thereby selects a radio button that is associated with “forward parking operation” of the attached information…included in the information field”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include an orientation of the vehicle in the second parking position as specified by a user as taught by Tanigawa in order to in order input “the input data to the learning model so that the vehicle control device can perform automated driving” causing “the vehicle…to park in the identified parking position and in the identified parking state” (Tanigawa, [102], [103]).
Regarding Claim 50, Yoon teaches the method of claim 49.  Yoon does not teach further comprising autonomously repositioning the vehicle from the first parking position to an intermediate parking position, before autonomously repositioning the vehicle to the second parking position in the parking zone, based on the one or more decision criteria that were determined to be met.  However, Goldberg teaches these limitations.

Goldberg teaches further comprising autonomously repositioning the vehicle from the first parking position to an intermediate parking position (Goldberg, [0016] “vehicle parking function…receives a notification that a user of a vehicle has dropped the vehicle off in a designated drop off area of a parking area…sends an instruction to the vehicle to move to a temporary parking location”) ,before autonomously repositioning the vehicle to the second parking position in the parking zone, based on the one or more decision criteria that were determined to be met (Goldberg, [0035] “where a vehicle is in a temporary parking location, at a predetermined amount of time before the calculated return time of the vehicle user, parking location update function…sends an instruction to the vehicle to move to a final parking location”; [0016] “vehicle parking function…determines whether the vehicle should park in a temporary location based on a usage threshold of the parking area”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include autonomously repositioning the vehicle from the first parking position to an intermediate parking position, before autonomously repositioning the vehicle to the second parking position in the parking zone, based on the one or more decision criteria that were determined to be met as taught by Goldberg so that “when a parking area has high traffic of vehicles coming and going and a usage threshold has been reached, vehicle parking function…sends an instruction to the vehicle to move to a temporary parking location that is in a less desirable location farther away from vehicle and user entrances and exits” (Goldberg, [0016]).
Regarding Claim 51, Yoon teaches the method of claim 50, wherein autonomously repositioning the vehicle comprises determining (i) an orientation of the vehicle in the intermediate parking position, (iii) the 5Attorney Docket: VW-1048 (K 26766 US) Response to Non-Final Office Action dated February 4, 2022 detected environment surrounding the vehicle (Yoon, [0072] “The vehicle performs autonomous parking by sensing nearby obstacles or vehicles that are parked by using a distance sensor mounted on the vehicle. Examples of the distance sensor mounted on the vehicle include an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera“), and/or (iii) combinations thereof.  

Yoon does not teach an orientation of the vehicle in the final parking position as specified by a user.  However, Tanigawa teaches this limitation (Tanigawa, [0070] “ in a case where the parking state in the parking position is the forward entrance, the user operates the input device…and thereby selects a radio button that is associated with “forward parking operation” of the attached information…included in the information field”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include an orientation of the vehicle in the final parking position as specified by a user as taught by Tanigawa in order to in order input “the input data to the learning model so that the vehicle control device can perform automated driving” causing “the vehicle…to park in the identified parking position and in the identified parking state” (Tanigawa, [102], [103]).
Regarding Claim 55, Yoon teaches the method of claim 54.  Yoon does not teach further comprising determining traffic that is expected to develop in the future in the drive lane and adjacent to the parking zone, wherein autonomously repositioning the vehicle from the first parking position to a second parking position comprises autonomously repositioning the vehicle based on the determined traffic that is expected to develop in the future.  However, Goldberg teaches these limitations.
Goldberg teaches further comprising determining traffic that is expected to develop in the future in the drive lane and adjacent to the parking zone (Goldberg, [0033] “parking location update function…makes the determination of whether to park the vehicle in a temporary parking location based, at least in part, on these factors: whether there is a lot of traffic entering and exiting the parking area”), wherein autonomously repositioning the vehicle from the first parking position to a second parking position comprises autonomously repositioning the vehicle based on the determined traffic that is expected to develop in the future (Goldberg, Fig 2 Box 240 shows vehicle instructed to move to second parking position (“final parking location”)) based on determined traffic that is expected to develop in the future).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include determining traffic that is expected to develop in the future in the drive lane and adjacent to the parking zone, wherein autonomously repositioning the vehicle from the first parking position to a second parking position comprises autonomously repositioning the vehicle based on the determined traffic that is expected to develop in the future as taught by Goldberg in order to determine parking location based on prediction of “whether the parking area is at a high capacity” (Goldberg, [0033]).
Claims 40, 48, 49, 52-54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20200159236 A1) in view of Mori et al. (US 20050273236 A1) in further view of Tanigawa et al. (US 20180068564 A1).
Regarding Claim 40, Yoon teaches the method of claim 33, wherein detecting the environment surrounding the vehicle comprises detecting at least one of an orientation of the vehicle in the temporary parking position, environmental features detected in the environment proximal to the vehicle (Yoon, [0072] “The vehicle performs autonomous parking by sensing nearby obstacles or vehicles that are parked by using a distance sensor mounted on the vehicle. Examples of the distance sensor mounted on the vehicle include an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera“), and/or combinations thereof.  

Yoon does not teach a determined orientation of the vehicle in the final parking position as specified by a user.  However, Tanigawa teaches this limitation (Tanigawa, [0070] “ in a case where the parking state in the parking position is the forward entrance, the user operates the input device…and thereby selects a radio button that is associated with “forward parking operation” of the attached information…included in the information field”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include a determined orientation of the vehicle in the final parking position as specified by a user as taught by Tanigawa in order to in order input “the input data to the learning model so that the vehicle control device can perform automated driving” causing “the vehicle…to park in the identified parking position and in the identified parking state” (Tanigawa, [102], [103]).
Regarding Claim 48, Yoon teaches the vehicle of claim 41, wherein the environment surrounding the vehicle comprises at least one of an orientation of the vehicle in the temporary parking position, environmental features detected in the environment proximal to the vehicle (Yoon, [0072] “The vehicle performs autonomous parking by sensing nearby obstacles or vehicles that are parked by using a distance sensor mounted on the vehicle. Examples of the distance sensor mounted on the vehicle include an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera“), and/or combinations thereof.  
Yoon does not teach a determined orientation of the vehicle in the final parking position as specified by a user.  However, Tanigawa teaches this limitation (Tanigawa, [0070] “ in a case where the parking state in the parking position is the forward entrance, the user operates the input device…and thereby selects a radio button that is associated with “forward parking operation” of the attached information…included in the information field”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include a determined orientation of the vehicle in the final parking position as specified by a user as taught by Tanigawa in order to in order input “the input data to the learning model so that the vehicle control device can perform automated driving” causing “the vehicle…to park in the identified parking position and in the identified parking state” (Tanigawa, [102], [103]).
Regarding Claim 49, Yoon teaches a method for parking a vehicle in a parking zone (Yoon, [0004] “an automated valet parking method in which a vehicle autonomously travels to and parks in a vacant parking slot”), comprising: detecting a first parking position of the vehicle in the parking zone (Yoon, [0087] “the infrastructure…displays a message indicating approval or disapproval on a display panel installed around the stop position. The driver drives the vehicle…to a drop-off area when the entry of the vehicle into the parking lot is approved”; Examiner interprets “stop position” in the “drop-off area” as the first position); receiving a control signal input after detecting the first parking position (Yoon, [0078] “an automated valet parking preparation instruction is transmitted from the infrastructure to the vehicle. The automated valet parking preparation instruction is transmitted before the autonomous driving of the vehicle begins”); activating, based on the received control signal, one or more sensors to detect an environment surrounding the vehicle (Yoon, [0102] “the infrastructure…obtains the information on the parking space (target position) in the parking lot and the information on the occupied space in the parking lot using at least one sensor”; [0083] “the automated valet parking start instruction is transmitted from the infrastructure to the vehicle. The transmission of the automated valet parking start instruction is performed after the guide route and the driving-area boundary information are delivered”; [0087] “the driver turns…leaves the drop-off area…the authority to drive the vehicle…is delegated from the vehicle…or the driver) to the infrastructure…notifies the driver that it takes the authority to control the vehicle…in the parking lot”); determining whether one or more decision criteria are met for autonomously repositioning the vehicle based on the detected environment (Yoon, [0100] “Before it is determined whether the vehicle states are suitable for the automated valet parking…external conditions are checked to determine whether the vehicle…can perform the automated valet parking”); and autonomously repositioning the vehicle from the first parking position to a second parking position in the parking zone (Yoon, [0005] “vehicle autonomously travels to and parks in a vacant parking slot after the vehicle stops in a drop-off area”; Examiner interprets “stops in a drop-off area” as the first parking position and “vacant parking slot: as a second parking position ), based on the detected environment and (Yoon, [0072] “The vehicle performs autonomous parking by sensing nearby obstacles or vehicles that are parked by using a distance sensor mounted on the vehicle. Examples of the distance sensor mounted on the vehicle include an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera“) one or more decision criteria that were determined to be met (Yoon, [0097] “The  automated valet parking conditions (i.e., predetermined conditions) include a condition of sensors, a reference speed, and a reference acceleration, which are desired to perform the automated valet parking”).  

Yoon does not teach wherein the control signal input comprises data indicating a driver of the vehicle is in a reference zone extending a configured radius from the exterior of the vehicle. However, Mori teaches this limitation (Mori, [0076] “the drive inputs from the input panel…data regarding the target parking state…maintaining the vehicle in the state (stopped state)”, [0079] “Upon completion of input of such data regarding the target parking state, the driver instructs start of the automatic parking control by operating the parking switch”; Fig 2 shows a reference zone extending a configured radius from the exterior of the vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include wherein the control signal input comprises data indicating a driver of the vehicle is in a reference zone extending a configured radius from the exterior of the vehicle as taught by Mori in order to initiate autonomous parking by “compensating for insufficiency of the steering drive force of the steering actuator when the steering drive force is insufficient” (Mori, [0008]).
Yoon also does not teach wherein the one or more decision criteria comprise a driver preference vehicle orientation.  However, Tanigawa teaches this limitation (Tanigawa, [0070] “ in a case where the parking state in the parking position is the forward entrance, the user operates the input device…and thereby selects a radio button that is associated with “forward parking operation” of the attached information…included in the information field”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include wherein the one or more decision criteria comprise a driver preference vehicle orientation as taught by Tanigawa in order to in order input “the input data to the learning model so that the vehicle control device can perform automated driving” causing “the vehicle…to park in the identified parking position and in the identified parking state” (Tanigawa, [102], [103]).
Regarding Claim 52, Yoon teaches the method of claim 49.  Yoon does not teach wherein receiving the control signal input comprises receiving the control signal manually entered from a device activated by the driver of the vehicle. However, Mori teaches this limitation (Mori, [0076] “the drive inputs from the input panel…data regarding the target parking state…maintaining the vehicle in the state (stopped state)”, [0079] “Upon completion of input of such data regarding the target parking state, the driver instructs start of the automatic parking control by operating the parking switch”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include wherein receiving the control signal input comprises receiving the control signal manually entered from a device activated by the driver of the vehicle as taught by Mori in order to initiate autonomous parking by “compensating for insufficiency of the steering drive force of the steering actuator when the steering drive force is insufficient” (Mori, [0008]).
Regarding Claim 53, Yoon teaches the method of claim 49 wherein the one or more decision criteria comprises specifying whether to park the vehicle front facing or rear facing in the second parking position in the parking zone. However, Mori teaches this limitation (Mori, [0080] “ determination as to whether the vehicle moves forward or backward during the automatic parking control is performed on the basis of the relative relation between the present state…of the vehicle and the target parking”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include the one or more decision criteria comprises specifying whether to park the vehicle front facing or rear facing in the second parking position in the parking zone as taught by Mori in order to set the “target-steering-angle “target steering angles of the steerable wheels during a period in which the vehicle moves from the state at the time of start of the automatic parking control to the target parking state” (Mori, [0078]).
Regarding Claim 54, Yoon teaches the method of claim 49, wherein the environment surrounding the vehicle comprises data associated with traffic in the drive lane and adjacent to the parking zone (Yoon, [0071] “The infrastructure identifies and detects vehicles”; Fig 3 shows entrance lane adjacent to the parking zone). 
Regarding Claim 56, Yoon teaches the method of claim 49, wherein detecting the environment surrounding the vehicle comprises detecting at least one of an orientation of the vehicle in the temporary parking position, environmental features detected in the environment proximal to the vehicle (Yoon, [0072] “The vehicle performs autonomous parking by sensing nearby obstacles or vehicles that are parked by using a distance sensor mounted on the vehicle. Examples of the distance sensor mounted on the vehicle include an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera“), and/or combinations thereof.
Yoon does not teach a determined orientation of the vehicle in the final parking position as specified by a user.  However, Tanigawa teaches this limitation (Tanigawa, [0070] “ in a case where the parking state in the parking position is the forward entrance, the user operates the input device…and thereby selects a radio button that is associated with “forward parking operation” of the attached information…included in the information field”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to include a determined orientation of the vehicle in the final parking position as specified by a user as taught by Tanigawa in order to in order input “the input data to the learning model so that the vehicle control device can perform automated driving” causing “the vehicle…to park in the identified parking position and in the identified parking state” (Tanigawa, [102], [103]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 20180162384 A1) discloses and the programmable circuit programmed to process sensor data related to the sensor output from each of the two or more sensors and the camera is a charge-coupled device (Kim, [0027] “ The imaging device…may be implemented by one or more image sensors among image sensors, e.g., a charge-coupled device (CCD) image sensor...the ultrasonic sensor…may be configured to measure a distance between the vehicle and a near obstacle located near the vehicle… The environment information detector…may include a radio detecting and ranging (RADAR) and a light detection and ranging (LiDAR)”).
Gao et al. (US 20180157267 A1) discloses the programmable circuit is programmed to determine the second parking position at least in part on the user-defined parameters (Gao, [0026] “the vehicle may be configured to store and manage any number of multiple “home” positions such that there is a plurality of known parking locations having associated vision data to rely on during future approaches to any of the stored parking locations. In further alternative examples, the vehicle controller may be programmed to automatically store at least one data set indicative of a reference vehicle position when there is a high likelihood that the vehicle may return to a parked state at the same location (e.g., repeat parking maneuvers detected)”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662               

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662